DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-6 and 8-21 are pending in this application. Claim 7 has been cancelled.

Response to Arguments
 Applicant’s arguments regarding the 35 USC § 103 have been fully considered and are persuasive. The rejection has been withdrawn.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to 1, 9, and 15 recite mental processes as applied to mathematical calculations. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and performing mathematical calculations and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 
	“selecting, from the first plurality of tasks, a second plurality of tasks that comprises the respective 	properties that do not match the exclusion value; 
	receiving, based on multiple requests for a group of tasks from a group of processing agents, a 	single request for the group of tasks; 
	determining, based on the single request and a respective originator of 	each task of the second 	plurality of tasks, the group of tasks from the second plurality of tasks; 
	determining, based on the respective originator of each task of the second plurality of tasks and a 	task dependency associated with each task of the group of tasks, a task priority of each task of the group of 	tasks; and 
	sending, based on the task priority of each task of the group of tasks, to the group of processing 	agents, the group of tasks”

These steps describe a mental process and mathematical calculations without reciting an application to an improvement. For example, claim 1 does not use execute the prioritized tasks for any application to an improvement.  Independent claims 9 and 15, while not identical, include similar language and are rejected for the same reasons.
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the claimed invention include “accessing at least a portion of a queue comprising a first plurality of tasks, wherein each task of the first plurality of tasks is associated with a property, and wherein the property associated with each task of the first plurality of tasks indicates a type of media content.”  Viewing these limitations individually, the “accessing” step is used only for data gathering and, as such, only represents insignificant pre-solution activity. The “media content” limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Dependent claims 2-6, 8, 10-14, and 16-21 do not cure the deficiencies of independent claims 1, 9, and 15 and are rejected for the same 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “determining, based on a distribution of the respective properties associated with each task of the first plurality of tasks, an exclusion value for the type of media content.” (It is unclear how an “exclusion value is derived. How does the distribution indicate an exclusion value for a type of media content?). Claims 2-6 and 8 are rejected due to their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199